Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the response filed 21 JULY 2021, independent Claim 29 was amended to include operating conditions and a ratio of isoparaffins-to-normal paraffins in the claimed method for producing a paraffinic fluid.  As argued by applicant, the combination of Harlin et al (US 2011/0087058), Anumakonda et al (US 2009/0287029) and Krevalis (US 2009/0111896) fails to guide a person of ordinary skill in the art toward any particular isomerization conditions or specifics of an isomerization product as required by the amended independent claim.  The prior art references of record do not specify the required isomerization conditions for ensuring any particular composition of an isomerized product including a product having a Kauri-Butanol value of from about 10 to about 25.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
September 9, 2021